ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 05/24/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Attorney of Record Beck, Ryann on 01 June 2022.
Instructions to amend the application were as follows:
Claim 21  to be amended as follows:

Claim 21 lines 8-10 “including comparing at least one of the first resistance and the second resistance to a predetermined range of a fixed resistance” is being amended to -- including comparing at least one of the first resistance and the second resistance to a predetermined range of a fixed resistance value--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 13, the prior art of record fails to disclose or render obvious a method of operating an infant warming system having a first input jack and a second input jack… configured to alternatively receive a connector of a peripheral temperature probe and a connector of a body temperature probe, the method comprising: receiving a connector of a first temperature probe in the first input jack; determining a first resistance and a second resistance … comparing at least one of the first resistance and the second resistance to a predetermined range of a fixed resistance value; determining that the first temperature probe is the peripheral temperature probe when one of the first resistance or the second resistance is within the predetermined range of the fixed resistance value; provided that the first temperature probe is determined to be the peripheral temperature probe, determining a peripheral temperature measurement for the infant based on the remaining one of the first resistance or the second resistance that is not within the predetermined range of the fixed resistance value; and determining that the first temperature probe is the body temperature probe when neither of the first resistance or the second resistance is within the predetermined range of the fixed resistance value including  all the other features, structures, steps, specific arrangement and combination of features, structures and steps as now explicitly, positively and specifically recited in independent Claim 13. 
As per independent Claim 21, the prior art of record fails to disclose or render obvious a method of operating an infant warming system having a first input jack and a second input jack… configured to alternatively receive a connector of a peripheral temperature probe and a connector of a body temperature probe, the method comprising: receiving a connector of a first temperature probe in the first input jack;  determining a first resistance and a second resistance … distinguishing whether the first temperature probe is the peripheral temperature probe or the body temperature probe based on the first resistance and the second resistance, including comparing at least one of the first resistance and the second resistance to a predetermined range of a fixed resistance value, determining that the first temperature probe is the peripheral temperature probe if one of the first resistance or the second resistance is within the predetermined range, and determining that the first temperature probe is a body temperature probe if the first resistance is not within the predetermined range; and determining a temperature for an infant based on temperature measurements from the first temperature probe and based on whether the first temperature probe is the peripheral temperature probe or the body temperature probe including  all the other features, structures, steps, specific arrangement and combination of features, structures and steps as now explicitly, positively and specifically recited in independent Claim 21. 
The criticality of the features in above allowable claims which is also disclosed in instant specification at least para. [0015-0016], [0024-0025] is that enables an incubator or infant warmer system can detect and automatically differentiate between the two sensor types such as one peripheral temperature probe and one body temperature probe or two body temperature probes. The system as claimed provides a flexible care environment, where the identical input jacks can be used to either receive temperature measurements from two different body temperature sensors attached to two separate infants (such as twins sharing the same incubator), or to receive temperature measurements from two different locations on a single infant, such as a body temperature and a peripheral temperature from one infant. Accordingly, each of the input jacks is configured to connect to and receive either one of a body temperature probe or a peripheral temperature probe. Beneficially, the infant warming system includes a probe detection module associated with each of the input jacks to automatically detect whether each input jack is connected to a peripheral temperature probe or a body temperature probe via use of circuitry that uses  a thermistor configured to measure the peripheral temperature of the infant, and a fixed resistor of a predetermined fixed resistance value in parallel with the thermistor enabling  a computer processor probe detection module that detects that the respective input jack is connected to the peripheral temperature sensor based on a measured resistance of the fixed resistor. Thereby, the infant warming system can ensure that temperature control of the microenvironment is not mistakenly controlled based on peripheral temperature measurements from a peripheral temperature probe, instead of body temperature measurements, which could lead to overheating the infant. The temperature differential and/or the peripheral temperature between the body temperature and peripheral temperature can be utilized to provide early detection of temperature stress on the infant, as the peripheral temperature of the infant will change before the body temperature changes due to an environment that is either too hot or too cold and necessary alerts can be issued to clinicians to address the issue. 
Prior art of record, US 5385529 A to Koch; Jochim discloses a method of controlling the operating parameters of an apparatus for maintaining the temperature of prematures and newborns by determining the operating parameters based on a precise definition of the thermal condition of the patient and information as to the bodily well-being based on determined sensor actual values for controlling the operating parameters are applied. In Koch, the control takes place basically with the aid of at least two temperature sensors which measure the core temperature and the peripheral temperature, respectively, of the patient. The logic combination of the temperature signals takes place in such a manner that, in addition to the absolute temperature of one of the two sensors, the temperature difference between the two temperature sensors is simultaneously applied and the thermal well-being of the patient is used for controlling the incubator parameters and not only a single temperature. However, Koch does not disclose an infant warming system of above allowable claims.
Prior art EP 213407 A2 to Lane, Philip S discloses  patient monitoring, more particularly, measuring patient body temperature using a temperature probe containing a thermistor transducer, selected from a plurality of different thermistor transducer types via a temperature measuring apparatus which measures the output of a temperature probe containing a thermistor transducer while maintaining compatibility with either or two different probe types. At least two temperature input channels are multiplexed along with at least two calibration voltages for each thermistor probe type to the input of parallel amplifiers, there being a different amplifier for each probe type. A detection circuit is provided for automatically determining the type of probe present in each channel. However, Lane does not disclose an infant warming system of above allowable claims.
Prior art US 20160003686 A1 to Matsumoto; Masahiro et al.  discloses a compact and highly accurate intake air temperature sensor by integrating a fixed resistor, connected in series to a temperature sensing element, into an integrated circuit and dispensing with a reference resistor or a changeover switch for connecting the fixed resistor to this reference resistor. However, Matsumoto does not disclose an infant warming system of above allowable claims.
Prior art of record, US 20150335510 A1 to Cipriano; James P. et al. discloses  An infant warming system comprising: a body temperature probe having: a body temperature sensor removably fixable to an infant's torso to measure a body temperature of the infant; a first connector configured to connect to an input jack to transmit the body temperature measurement; a peripheral temperature probe having: a peripheral temperature sensor that measure a peripheral temperature of the infant; a second connector configured to connect to the input jack to transmit the peripheral temperature measurement; at least two identical input jacks, each input jack configured to receive either one of the first connector or the second connector; and a probe detection module configured to automatically detect whether each input jack is connected to the peripheral temperature probe or the body temperature probe. However, Cipriano does not disclose an infant warming system of above allowable claims.
Prior art of record, US 20150201846 A1to Maiershon; David et al. discloses  use of wearable non-invasive contact sensors for identifying a possible reason for a potential distress situation a baby such as such fever and alerting the care-giver. However, Maiershon does not disclose an infant warming system of above allowable claims.
Prior art of record, US 3872726 A to Kauffeld; Ludwig et al. discloses  an electronic circuit for digitally displaying the temperature sensed by a thermistor element and especially adapted for use in monitoring human temperature. An analog voltage signal developed from the thermistor is converted into a digital representation which is used to drive a visual display. In order to decrease the time necessary for obtaining a temperature reading, electronic circuits are provided for forecasting the ultimate temperature that will be sensed by the thermistor prior to the time that the thermistor reaches this temperature. However, Kauffeld does not disclose an infant warming system of above allowable claims.
Prior art of record, US 20150182406 A1 to  Falk; Steven Mitchell et al. discloses a multiple patient infant warming management system that includes at least one temperature sensor for sensing at least one temperature of an infant warming device and a controller which processes first signals for different temperature ranges of different temperature zones assigned to different patients to be concurrently warmed the infant warming device, receives second signals from the at least one temperature sensor indicating at least one temperature of the infant warming device and outputs adjustments and alerts based on the first signals and the second signals. However, Falk does not disclose an infant warming system of above allowable claims.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent method claims 13 and independent method claim 21  has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 15-20 which depend upon independent base claim 13, dependent claims 15-20 are allowable due to their direct/indirect dependency on allowable base claim 13. 
As per dependent claims 23-31 which depend upon independent base claim 21, dependent claims 23-31 are allowable due to their direct/indirect dependency on allowable base claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R./
 Examiner, Art Unit 3791                                                                                                                                                                                            June 2, 2022